

114 SRES 546 ATS: Honoring the centennial of the United States Grain Standards Act.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 546IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Roberts (for himself and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the centennial of the United States Grain Standards Act.
	
 Whereas before the enactment in 1916 of the United States Grain Standards Act (7 U.S.C. 71 et seq.) (referred to in this preamble as the Act) and the United States Warehouse Act (7 U.S.C. 241 et seq.)—
 (1)the grading, weighing, and warehousing of grain was regulated exclusively by States; (2)there existed no uniform, nationwide system to inspect, weigh, and store grain; and
 (3)each State enacted laws, standards, and regulations relating to the inspection, weighing, and storage of grain;
 Whereas, on August 11, 1916, the 64th Congress passed the Act, which established national uniformity in grain standards;
 Whereas, before 1916, foreign and domestic purchasers of grain were subject to practices that could result in a poor quality of grain, despite inspection certificates indicating higher grades, and farmers and others involved in the United States grain trade suffered as a result;
 Whereas, in 1916, Congress established an official inspection and certification system that— (1)made available official inspection and certification;
 (2)prohibited conflicts of interest by personnel of the official inspection and certification system; (3)authorized the Secretary of Agriculture to use administrative sanctions to prevent corrupt practices; and
 (4)established prohibitions on certain acts and penalties for violations; Whereas, in 1976, Congress amended the Act to require official inspection and certification for grain exports and provide that any interested party may request official inspection and certification for any United States grain;
 Whereas agricultural producers and purchasers benefitted from a system that generated certainty and confidence in the uniformity of inspection methods, weighing, and grading under rules and regulations protected by law;
 Whereas, on October 21, 1976, Congress amended the Act to establish the Federal Grain Inspection Service to preserve the credibility and integrity of the United States grain market;
 Whereas 2016 is the 40th anniversary of the establishment of the Federal Grain Inspection Service to facilitate the marketing of United States grain commodities;
 Whereas for 100 years the Act has supported a system of marketing for United States grain; and Whereas, in 2016, the Act still provides certainty and transparency for United States agriculture and consumers involved in the international grain trade: Now, therefore, be it
	
 That the Senate— (1)reaffirms the significance of the United States Grain Standards Act (7 U.S.C. 71 et seq.); and
 (2)finds that the United States Grain Standards Act (7 U.S.C. 71 et seq.) remains necessary to facilitate the movement of United States grain into the marketplace by providing agricultural producers, handlers, processors, exporters, and international buyers an internationally recognized standard in sampling, inspection, process verification, weighing, and stowage examination services that accurately and consistently describe the quality and quantity of grain commodities traded domestically and internationally.